IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31133
                         Summary Calendar



GODFREY OKECHUKU OBIOZOR,

                                         Petitioner-Appellant,

versus

WARDEN FEDERAL CORRECTIONAL
INSTITUTION OAKDALE; UNITED
STATES OF AMERICA,

                                         Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 01-CV-1175
                        - - - - - - - - - -
                          January 3, 2002
Before JOLLY, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this habeas corpus case filed pursuant to 28 U.S.C.

§ 2241, Godfrey Okechuku Obiozor, federal prisoner # 59498-079,

filed a notice of appeal from an order of the district court

construing his 28 U.S.C. § 2241 petition as a 28 U.S.C. § 2255

motion and transferring it to this court for consideration of

whether it meets the requirements for filing a successive 28

U.S.C. § 2255 motion.   Obiozor has indicated that he is not

seeking to raise a successive 28 U.S.C. § 2255 motion, and he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31133
                                -2-

argues that the district court erred in construing his petition

as such.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   We lack jurisdiction over the district court’s

interlocutory order.   See Brinar v. Williamson, 245 F.3d 515, 518

(5th Cir. 2001).   Therefore, the appeal is DISMISSED.   The case

is TRANSFERRED to the United States District Court for the

Western District of Louisiana for consideration of Obiozor’s 28

U.S.C. § 2241 petition.

     APPEAL DISMISSED; CASE TRANSFERRED TO THE DISTRICT COURT.